                      IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION (AKRON)

  In re:                                            CHAPTER 13 BANKRUPTCY

           JASON MICHAEL DOMONKAS,                  CASE NO. 17-52862

                   Debtor.                          JUDGE ALAN M. KOSCHIK

                                                    NOTICE OF MOTION FOR
                                                    HARDSHIP DISCHARGE

           NOTICE IS HEREBY GIVEN that the Debtor has filed a Motion for Hardship

 Discharge.

           Your rights may be affected. You should read the motion or application and the

 accompanying papers carefully and discuss them with your attorney if you have one

 in this bankruptcy case or proceeding. (If you do not have an attorney, you may wish

 to consult one.) If you do not want the court to approve the proposed hardship

 discharge, or if you want the court to consider your views on the motion, then you or

 your attorney must file an Objection to the Motion for Hardship Discharge not later

 than 21 days after the filing of this motion.

           If you or your attorney do not file a timely objection, the court may decide that

 you do not oppose the relief sought in the motion and may enter an order granting the

 relief requested by the Debtor(s). The determination made in such an order will

 supersede any security interest stated in a proof of claim that you have filed or will

 file.




17-52862-amk       Doc 31    FILED 04/12/19      ENTERED 04/12/19 13:08:20         Page 1 of 4
        If you do not want the court to grant the relief sought, then on or before May 3,

 2019, you or your attorney must file with the court a written request for a hearing or if

 the Court requires a written response, an answer, explaining your position at:


                                      Clerk of Court
                             United States Bankruptcy Court
                                     2 South Main St
                                    Akron, OH 44308

        If you mail your request/response to the Court for filing, you must mail it early

 enough so the Court will receive it on or before the date stated above. You must also

 mail a copy to the undersigned attorneys, and to the Chapter 13 Trustee, as follows:


                                   Rebecca J. Sremack
                                Sremack Law Firm LLC
                               2745 South Arlington Road
                                   Akron, Ohio 44312
                                   Counsel for Debtor


                                  Keith L. Rucinski
                             One Cascade Plaza, Suite 2020
                                  Akron, OH 44308
                                  Chapter 13 Trustee

                                                   Respectfully submitted,
                                                   /s/ Rebecca J. Sremack
                                                   Rebecca J. Sremack #0092313
                                                   William M. Sremack #0006832
                                                   Sremack Law Firm LLC
                                                   2745 South Arlington Road
                                                   Akron, Ohio 44312
                                                   Phone: (330) 644-0061
                                                   Fax: (330) 644-7241
                                                   info@sremacklaw.com
                                                   Counsel for Debtor




                                             2


17-52862-amk    Doc 31     FILED 04/12/19        ENTERED 04/12/19 13:08:20      Page 2 of 4
                              CERTIFICATE OF SERVICE

 I hereby certify that on April 12, 2019, a copy of the foregoing Notice of Motion for
 Hardship Discharge was filed electronically via this Court’s ECF system and served upon
 all parties indicated on the electronic filing receipt, namely:

        Trustee Keith Rucinski                    U.S. Trustee

 It was also served this same date upon the creditors listed on the next page.


                                                  /s/ Rebecca J. Sremack
                                                  Rebecca J. Sremack #0092313
                                                  Counsel for Debtor




                                            3


17-52862-amk    Doc 31    FILED 04/12/19        ENTERED 04/12/19 13:08:20        Page 3 of 4
Label Matrix for local noticing                      455 John F. Seiberling Federal Building              Buckle
0647-5                                               US Courthouse                                        Comenity Bank
Case 17-52862-amk                                    2 South Main Street                                  Bankruptcy Department
Northern District of Ohio                            Akron, OH 44308-1848                                 P.O. Box 182125
Akron                                                                                                     Columbus, OH 43218-2125
Fri Apr 12 09:00:36 EDT 2019
Capital One                                          Capital One Bank (USA), N.A.                         Capital One, N.A.
P.O. Box 30285                                       PO Box 71083                                         c/o Becket and Lee LLP
Salt Lake City, UT 84130-0285                        Charlotte, NC 28272-1083                             PO Box 3001
                                                                                                          Malvern PA 19355-0701


Escallate, LLC                                       Goodyear Credit Plan                                 Hyundai Capital America DBA
5200 Stoneham Rd., Suite 200                         Processing Center                                    Hyundai Motor Finance
North Canton, OH 44720-1584                          P.O. Box 6403                                        PO Box 20809
                                                     Sioux Falls, SD 57117-6403                           Fountain Valley, CA 92728-0809


Hyundai Motor Finance                                Kohl’s                                               (p)PORTFOLIO RECOVERY ASSOCIATES LLC
Attention: Bankruptcy Department                     P.O. Box 3043                                        PO BOX 41067
P.O. Box 20809                                       Milwaukee, WI 53201-3043                             NORFOLK VA 23541-1067
Fountain Valley, CA 92728-0809


Quantum3 Group LLC as agent for                      Summit County Fiscal Office                          Virginia Kilgore
MOMA Funding LLC                                     175 S. Main St., #400                                317 Keenan Ave.
PO Box 788                                           Akron, OH 44308-1308                                 Cuyahoga Falls, OH 44221-2225
Kirkland, WA 98083-0788


David A. Keith                                       Jason Michael Domonkas                               Keith Rucinski
 THE KEITH LAW OFFICE                                6690 Christan Rd.                                    Chapter 13 Trustee
1650 S. Arlington Street                             Clinton, OH 44216-9650                               One Cascade Plaza Suite 2020
Suite 3                                                                                                   Akron, OH 44308-1160
Akron, OH 44306-3891



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   End of Label Matrix
POB 12914                                            Mailable recipients      17
Norfolk VA 23541                                     Bypassed recipients       0
                                                     Total                    17




               17-52862-amk           Doc 31       FILED 04/12/19             ENTERED 04/12/19 13:08:20                Page 4 of 4
